STATE OF MICHIGAN

                             COURT OF APPEALS



In re SHAWNA MAYE GALEHOUSE, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   June 23, 2016
               Petitioner-Appellee,

v                                                                  No. 326712
                                                                   Montmorency Circuit Court
                                                                   Family Division
SHAWNA MAYE GALEHOUSE,                                             LC No. 08-002038-DL

               Respondent,
and

SCOTT GALEHOUSE and ROBIN
GALEHOUSE,

               Appellants.


Before: FORT HOOD, P.J., and RONAYNE KRAUSE and GADOLA, JJ.

PER CURIAM.

       Appellants appeal as of right the trial court’s order requiring them to reimburse the
Montmorency County Child Care Fund $126,494.22 for the cost of care and services incurred
during the out-of-home placement of their daughter, Shawna. We affirm.

        This case concerns the validity of a reimbursement order for placement costs when there
are overlapping juvenile delinquency and child protective proceedings. Shawna was adjudicated
delinquent in juvenile delinquency proceedings in September 2008. Shawna was placed briefly
in a detention center and the trial court terminated its jurisdiction over her in March 2009.
Shawna was adjudicated delinquent again in 2010. She was subsequently placed in foster care.
The child protective proceedings began in February 2011 when an abuse and neglect petition was
filed against appellants, alleging that their home or environment was an unfit place for Shawna to
live because of neglect, cruelty, drunkenness, criminality, or depravity. The petition also
reported that Shawna was “in foster care pending her return home any day.” After trial, the trial
court assumed jurisdiction over Shawna and ordered appellants to comply with a case service
plan. On February 16, 2012, however, this Court issued an unpublished opinion reversing the

                                               -1-
trial court’s assumption of jurisdiction and the corresponding dispositional order “[b]ecause the
trial court admitted a great deal of improper and damaging hearsay testimony.” In re S
Galehouse Minor, unpublished opinion per curiam of the Court of Appeals, issued February 16,
2012 (Docket Nos. 306088, 306089), p 1. On remand, the abuse and neglect petition was
dismissed by the trial court in April 2012.

        Throughout the course of the child protective proceedings, Shawna continued to be
placed in foster-care homes and public and private institutions. The trial court terminated its
delinquency jurisdiction over her in April 2013. In March 2014, appellants were ordered to
appear for a show-cause hearing to address the arrearages in each of their accounts for the cost of
care and services for Shawna from September 2008 through April 2013. Over appellants’
objections, the trial court found that the out-of-home placement orders were proper and ordered
that both appellants pay $50 per month toward the account balance until that balance was paid
off.

        This Court reviews a trial court’s findings of fact at a juvenile disposition proceeding for
clear error, and the ultimate decision for an abuse of discretion. People v Brown, 205 Mich. App.
503, 504–505; 517 NW2d 806 (1994). “Findings of fact are clearly erroneous if, after review of
the entire record, this Court is left with a definite and firm conviction that a mistake has been
made.” Id. An abuse of discretion occurs when a “decision falls outside the range of reasonable
and principled outcomes.” People v Duncan, 494 Mich. 713, 722-723; 835 NW2d 399 (2013).
Issues of statutory interpretation are reviewed de novo. In re Hudson, 262 Mich. App. 612, 613-
14; 687 NW2d 156 (2004).

        “In juvenile delinquency proceedings, the trial court may . . . issue an order of disposition
removing the minor from the home, and it may place the juvenile in a suitable foster care home
subject to the court’s supervision or in a public or private institution, agency, or facility.” In re
McCarrick/Lamoreaux, 307 Mich. App. 436, 459; 861 NW2d 303 (2014) (internal quotation
marks and citations omitted). “When a trial court commits a juvenile to agency care outside the
juvenile’s home, MCL 712A.18(2) requires that the cost of care be reimbursed ‘by the juvenile,
parent, guardian, or custodian . . . .’ ” In re Hudson, 262 Mich. App. at 614, quoting MCL
712A.18(2). Section 18(2), of the Juvenile Code, MCL 712A.1 et seq., provides in relevant part
as follows:

               An order of disposition placing a juvenile in or committing a juvenile to
       care outside of the juvenile’s own home and under state, county juvenile agency,
       or court supervision shall contain a provision for reimbursement by the juvenile,
       parent, guardian, or custodian to the court for the cost of care or service. The
       order shall be reasonable, taking into account both the income and resources of
       the juvenile, parent, guardian, or custodian.

                                              * * *

              The reimbursement provision applies during the entire period the juvenile
       remains in care outside of the juvenile’s own home and under state, county
       juvenile agency, or court supervision, unless the juvenile is in the permanent
       custody of the court.

                                                -2-
“[T]he purpose of this statute is to obligate parties to help shoulder the costs the state incurs
during the period that a child is ordered into out-of-home placement.” In re Brzezinski, 214
Mich. App. 652, 677; 542 NW2d 871 (1995) (GRIFFIN, J., dissenting), rev’d 454 Mich. 890 (for
reasons stated in Court of Appeals dissent).

        Appellants argue that Shawna was placed outside their home as a result of the abuse and
neglect proceeding, and “that parents are not subject to an order for reimbursement when
placement of the juvenile was premised on a petition where the court did not obtain jurisdiction.”
The trial court rejected appellants’ arguments after thoroughly reviewing the record and making
detailed factual findings that the out-of-home placements were indeed made “pursuant to [the]
delinquency proceedings” and that Shawna “was never placed outside the home pursuant to any
child protective proceedings.” Significantly, the trial court summarized reports and evaluations
regarding Shawna from the juvenile case file that recommended Shawna remain in foster care.
The trial court further noted that the contents of the file indicated that appellants did not want
Shawna returned home. The trial court concluded that Shawna’s out-of-home placement was not
based on the child protective proceedings. Our review likewise revealed that the trial court’s
factual findings were based on the record and not clearly erroneous. Thus, the trial court did not
abuse its discretion. Moreover, it remains uncontested that the trial court retained proper
jurisdiction throughout the delinquency proceedings and had authority to make all of the
placement orders in those proceedings.1 Under these circumstances, there was no error in
ordering the parents to reimburse the county for the expended costs attending to Shawna’s care
and services.

        Given our disposition that the placement costs were incurred pursuant to the juvenile
proceedings, it is unnecessary for us to address whether a parent has an obligation to reimburse
the county for placement costs incurred because of a dispositional order that is later reversed.
However, we note that we have previously read MCL 712A.18(2) and MCL 712A.6 as
“confer[ring] jurisdiction on the court to obtain reimbursement from certain adults in the child’s
life regardless of their culpability for causing the court to remove the child.” In re Hudson, 262
Mich. App. at 614 (emphasis added). Appellants also suggest that the reimbursement order was
improper because the state and federal government are responsible for reimbursing the county
for the cost of Shawna’s care and services. The essence of this argument seems to be that if a
county is reimbursed for the costs of care by the state or federal government, then it is improper
to order the parents to reimburse the county for the same costs. We disagree with appellants’
argument. The clear statutory language of MCL 712A.18(2) does not provide for such a
consideration and we will not read into the statute such a provision. People v Morales, 240 Mich
App 571, 576; 618 NW2d 10 (2000).


1
   Appellants assert that a three year out-of-home placement in a juvenile proceeding was
unreasonable. However, the court had jurisdiction over Shawna in the delinquency proceedings
until she reached 19 years of age or the court terminated its jurisdiction by order. MCL
712A.2a(1); MCL 712A.2(a)(1) and (3). Therefore, although appellants may be correct that out-
of-home placement for three years in a delinquency case for “misdemeanors” was unusual, the
trial court nonetheless had statutory authority.


                                               -3-
        Finally, appellants assert the trial court failed to consider properly their income and
resources in determining a reasonable reimbursement amount. Appellants fail to explain how the
trial court erred in calculating the reimbursement amount, only vaguely contending that there is
no requirement that a parent pay the entire cost of placement. “An appellant may not merely
announce his position and leave it to this Court to discover and rationalize the basis for his
claims, nor may he give only cursory treatment with little or no citation of supporting authority.”
People v Payne, 285 Mich. App. 181, 195; 774 NW2d 714 (2009). Further, our review of the
record does not reveal plain error. Indeed, there was evidence that appellants actually agreed to
the amount being paid each month, and appellants had previously made the same payments.


       Affirmed.

                                                            /s/ Karen M. Fort Hood
                                                            /s/ Amy Ronayne Krause
                                                            /s/ Michael F. Gadola




                                                -4-